TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00339-CR




                                   Eggerston L. Davis, Appellant

                                                   v.

                                    The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
          NO. 005268, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



PER CURIAM

                Appellant pleaded guilty to possessing more than four grams of cocaine. See Tex.

Health & Safety Code Ann. § 481.115(a), (d) (West Supp. 2001). The district court adjudged him

guilty and assessed punishment at imprisonment for six years, as called for in a plea bargain

agreement. Appellant filed a general notice of appeal.

                When a defendant pleads guilty to a felony and the punishment assessed does not

exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal

must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised

by written motion and ruled on before trial, or that the trial court granted permission to appeal. Tex.

R. App. P. 25.2(b)(3). Appellant’s notice of appeal does not comply with this rule and fails to confer

jurisdiction on this Court. Whitt v. State, No. 03-00-00194-CR (Tex. App.—Austin April 19, 2001,

no pet.); see also Cooper v. State, No. 1100-99, slip op. at 6-8 (Tex. Crim. App. April 4, 2001).
              The appeal is dismissed for want of jurisdiction.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: June 29, 2001

Do Not Publish




                                                2